       Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- x
IN RE APPLICATION OF KARAM SALAH        :
AL DIN AWNI AL SADEQ FOR AN ORDER       :
UNDER 28 U.S.C. § 1782 TO CONDUCT       :   Civil Action No. 1:20-mc-275-JPO
DISCOVERY FOR USE IN FOREIGN            :
PROCEEDINGS                             :
                                        :   Hon. J. Paul Oetken
                                        :
                                        :
                                        :
--------------------------------------- x




                 REPLY IN SUPPORT OF MOTION TO QUASH




                                                 DECHERT LLP
                                                 Benjamin Rosenberg
                                                 Brian Raphel
                                                 Three Bryant Park
                                                 1095 Avenue of the Americas
                                                 New York, New York 10036
                                                 (212) 698-3500

                                                 Attorneys for Dechert LLP
       Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 2 of 13

                                     TABLE OF CONTENTS
                                                                                                    Page

I.    Whichever Court Addresses Mr. Al Sadeq’s Discovery Requests Will Be Forced
      To Engage In A Complex Analysis Of English Privilege Law ......................................... 1
II.   This Court Should Exercise Its Discretion To Quash The Subpoena ................................ 4
      A.      First Intel Factor – Mr. Al Sadeq Has No Need For Section 1782(a) Aid ............ 4
      B.      Second Intel Factor – The English Court Will Not Be Receptive To
              Discovery Produced Prematurely In Violation Of English Law ........................... 6
      C.      Third Intel Factor – The English Court Will Not Be Receptive To
              Discovery Produced Prematurely In Violation Of English Law ........................... 7
      D.      Fourth Intel Factor – The Subpoena Is Unduly Burdensome ................................ 8
      E.      Non-Intel Factors Also Weigh Against The Subpoena.......................................... 9
      F.      Sovereign Immunity Bars Disclosure of Any Materials Belonging to RAK....... 10




                                                   -i-
            Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 3 of 13




                                               TABLE OF AUTHORITIES

CASES

Dreymoor Fertilisers Overseas Pte Ltd v. EuroChem Trading GmbH,
   [2018] 2 CLC 576 ..............................................................................................................3, 6, 9

Euromepa S.A. v. R. Esmerian, Inc.,
   51 F.3d 1095 (2d Cir. 1995).......................................................................................................2

Fisher v. United States,
   425 U.S. 391 (1976) .................................................................................................................10

Gorsoan Ltd. v. Bullock,
   652 F. App’x 7 (2d Cir. 2016) ...................................................................................................4

In re Chevron Corp.,
    749 F. Supp. 2d 141 (S.D.N.Y. 2010)........................................................................................2

In re Microsoft Corp.,
    428 F. Supp. 2d 188 (S.D.N.Y. 2006)....................................................................................4, 5

In re Okean B.V.,
    60 F. Supp. 3d 419 (S.D.N.Y. 2014)......................................................................................8, 9

In re Sarrio, S.A.,
    119 F.3d 143 (2d. Cir. 1997)......................................................................................................9

In re WildBrain Family Int’l Ltd.,
    19-MC-527 (JPO), 2020 WL 6135765 (S.D.N.Y. Oct. 19, 2020) (Oetken, J.) .............5, 6, 7, 8

Intel Corp. v. Advanced Micro Devices, Inc.,
    542 U.S. 241 (2004) ......................................................................................................... passim

Kiobel v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018) .................................7

Mangouras v. Squire Patton Boggs,
  No. 17-3633, 2020 WL 6554050 (2d. Cir. Nov. 9, 2020) .....................................................1, 2

Pravin Banker Assocs., Ltd. v. Banco Popular Del Peru,
   109 F.3d 850 (2d Cir. 1997).......................................................................................................9




                                                                   -ii-
        Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 4 of 13




       The question presented by Dechert’s Motion is whether this Court should exercise its

discretion to enforce Mr. Al Sadeq’s § 1782 subpoena when (1) the subpoena seeks materials

implicating numerous questions of attorney-client privilege under English law; (2) the English

Court overseeing the litigation for which the subpoenaed materials are to be used will almost

certainly be called upon to address these questions regardless of the outcome of this Motion; and

(3) the English Court has the authority to compel or deny production of all of the subpoenaed

materials. Dechert respectfully submits that the answer to this question is no. The purpose of

Section 1782 is to promote the “twin aims” of efficiency and comity. Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 252 (2004) (“Intel”). As confirmed by Mr. Al Sadeq’s

response to Dechert’s motion, the subpoena should be quashed because it undermines both.

I.     Whichever Court Addresses Mr. Al Sadeq’s Discovery Requests Will Be Forced To
       Engage In A Complex Analysis Of English Privilege Law

       To determine if a request for Section 1782 aid is appropriate a court must first determine

“which privileges are legally applicable” by considering which country “has the predominant or

the most direct and compelling interest.” Mangouras v. Squire Patton Boggs, No. 17-3633, 2020

WL 6554050, at *8 (2d. Cir. Nov. 9, 2020) (internal quotations omitted). Dechert already

explained that England is the country with the predominant interest in this litigation (see Dechert

Memorandum (“Mem.”) at 10-12) and Mr. Al Sadeq does not dispute that assertion.1 Instead, he

urges this Court to ignore England’s predominant interest at this time, and to consider English

privilege laws only after Dechert has responded to the subpoena by producing a privilege log, at

which point this Court would then apply English privilege law on a document by document




1
        For the reasons set forth in Dechert’s opening brief, the documents sought are also
privileged or protected under U.S. law. See Mem. 13-15.

                                                -1-
         Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 5 of 13




basis. See Al Sadeq Memorandum in Opposition (“Opp.”) 6-11.2 But Mangouras makes clear

that it is essential for this Court to make an initial determination of whether foreign privilege

laws are likely to be implicated when determining whether Section 1782 aid is appropriate in the

first place. See Mangouras, 2020 WL 6554050, at *8 (remanding to district court to determine if

Spanish privilege law applies before “determining whether Mangouras’s application was

properly granted.”).

        Section 1782 does not “condone speculative forays into legal territories unfamiliar to

federal judges” because “[s]uch a costly, time-consuming, and inherently unreliable method of

deciding section 1782 requests cannot possibly promote the ‘twin aims’ of the statute.”

Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1099-1100 (2d Cir. 1995). Here, the privilege

analysis will be particularly complex, because, as Mr. Al Sadeq acknowledges, it will “involve

fact-sensitive considerations.” Opp. at 12. Litigating the “fact-sensitive” application of English

law on a document-by-document basis will result in an extensive “battle-by-affidavit of

international legal experts,” which is “the very thing section 1782 was intended to avoid.” Id. at

1099.

        The situation is even worse than that, because were this Court to determine that any

document is covered by English privilege law, Mr. Al Sadeq would almost certainly re-assert his

demand for the same documents in the English Litigation. And were this Court to determine a

particular document was not privileged, there is a strong possibility that the English Court will



2
        Plaintiff primarily relies upon In re Chevron Corp., 749 F. Supp. 2d 141 (S.D.N.Y. 2010)
to make this argument, a case in which the Court rejected an assertion of privilege over work
done by a lobbyist who was not licensed to practice law where the work occurred. The Chevron
court granted a Section 1782 application because there was no reason to believe any privilege
applied and also because the target of the subpoena openly bragged about the foreign tribunal’s
inability to obtain the discovery, going so far as to suggest he could intimidate the foreign judge
into believing he may be murdered. Chevron bears no resemblance at all to the instant matter.

                                                 -2-
         Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 6 of 13




need to readdress that ruling to determine whether the document would be admissible in the

English Litigation. See Allen Decl. ¶ 30; Dreymoor Fertilisers Overseas Pte Ltd v. EuroChem

Trading GmbH, [2018] 2 CLC 576 (“Dreymoor”) (cited by Mr. Al Sadeq and addressed below).

Either way, any proceedings before this Court would be a burdensome preamble to the English

Court’s eventual resolution of the same issues arising under English privilege laws.

       There can be no doubt that the documents responsive to the subpoena would implicate the

English legal advice and litigation privileges (the analogs of the U.S. attorney-client privilege

and work-product protection, see Mem. at 11). The subpoena seeks, among other things, all

documents prepared by three English lawyers that provided legal assistance to RAK (Messrs.

Gerrard and Hughes and Ms. Black) “that refer or relate to [their] investigation into alleged fraud

committed against RAKIA.” See Subpoena ¶ 3. That would encompass interview memoranda,

reports, legal research, and emails among the three attorneys and any of their colleagues at

Dechert or the client or agents of the client,3 about their investigation – all of which would

plainly implicate privilege.4

       Mr. Al Sadeq tries to dodge the problem by suggesting that his subpoena seeks

documents on only two topics: (1) “investigations of alleged fraud perpetrated against RAKIA”

and (2) Dechert’s own investigation into “actions taken by [Dechert UK, Messrs. Gerrard and

Hughes and Ms. Black] in furtherance of” that investigation. Opp. at 7, 19. But even if the




3
        Mr. Al Sadeq suggests that there is some confusion on the identity of Dechert’s clients,
but there is not. Dechert’s clients were the Investment and Development Office of the
Government of Ras Al Khaimah and RAK Development LLC, both of which are wholly-owned
RAK government entities, which are referred to as “RAK” for ease of reference. See Mem. at 1;
Croock Decl. ¶ 8.
4
        Mr. Al Sadeq’s passing allusion to English Law’s “iniquity exception” (Opp. at 11-12
n.4) highlights that questions of English privilege law will dominate any further proceedings
here. Dechert would contest the applicability of this exception.

                                                 -3-
         Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 7 of 13




subpoena were so limited, both of these categories would be covered by disclosure in the English

Litigation and subject to English law on privilege. Internal Dechert communications about the

work done on behalf of its client to investigate alleged instances of fraud perpetrated against

RAKIA would have been made to provide legal advice to the client and/or for the sole or

dominant purpose of reasonably contemplated or existing litigation between the client and those

who defrauded RAKIA. These communications fall squarely within the English litigation

privilege and would likely reveal information shared by the client in confidence. See Allen Decl.

at ¶ 14. Similarly, any documents or communications related to an investigation by Dechert into

the work performed by the defendants for the client, almost certainly reflect attorney-client

confidences and implicate litigation privilege work product. And any such investigation would

have been done in anticipation of litigation—specifically, litigation like the one Mr. Al Sadeq

has initiated. Id.

II.     This Court Should Exercise Its Discretion To Quash The Subpoena

        Given the substantial privilege concerns evident from the face of the subpoena, the

question for this Court is whether exercising its discretion to address these issues here, instead of

deferring to the English Court, would promote efficiency and comity. Intel, 542 U.S. at 252.

Each Intel factor favors deference to the English Court process.

        A.      First Intel Factor – Mr. Al Sadeq Has No Need For Section 1782(a) Aid

        The first Intel factor asks the Court to determine “whether the requested discovery is

within the foreign tribunal’s jurisdictional reach and thus accessible without § 1782 aid.”

Gorsoan Ltd. v. Bullock, 652 F. App’x 7, 9 (2d Cir. 2016). If “the evidence is available to the

foreign tribunal[,]” then “[Section] 1782 aid is both unnecessary and improper.” In re Microsoft

Corp., 428 F. Supp. 2d 188, 194 (S.D.N.Y. 2006); see also In re OOO Promnefstroy, Misc. No.

M 19-99(RJS), 2009 WL 3335608, at *5 (S.D.N.Y. Oct. 15, 2009) (“it is the foreign tribunal’s

                                                 -4-
         Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 8 of 13




ability to control the evidence and order production, not the nominal target of the § 1782

application, on which the district court should focus”). Dechert demonstrated in its opening brief

that this factor cut strongly against enforcing the subpoena because Mr. Al Sadeq does not seek

documents or testimony that he could not seek in the English Litigation. See Mem. at 15-17.5

       Mr. Al Sadeq’s only answer is that “the English Court has no jurisdiction over Dechert

US, and no power to compel disclosure from it.” See Opp. at 13. That is simply not true. As

stated in the motion and its supporting declarations, Dechert US and Dechert UK are each arms

of the same global law firm that shares employees, management, partners, and documents across

its offices. Mem. at 3-4, 15-17; Croock Decl. ¶¶ 2-6. Accordingly, Dechert UK has “control”

over the discovery Mr. Al Sadeq seeks and disclosure of such materials can be compelled by the

English Court. Allen Decl. ¶¶8-11. Furthermore, Dechert informed Mr. Al Sadeq’s counsel in

writing that material held in the possession of any Dechert entity would be produced in the

English Litigation if required and that it was willing to sign a stipulation to that effect. See Mem.

at 8-9; Rosenberg Decl., Exhibit A (email correspondence with Mr. Al Sadeq’s counsel).

       Mr. Al Sadeq cannot alter reality by ignoring it. Because “the evidence is available to the

foreign tribunal[,]” “[Section] 1782 aid is both unnecessary and improper.” In re Microsoft

Corp., 428 F. Supp. 2d at 194.




5
        Mr. Al Sadeq observes that pre-trial deposition testimony is “not available in England,”
Opp. at 13, but does not deny that the English court could compel live testimony, if warranted, at
trial. More importantly, as addressed below, this Court recently held that the lack of pre-trial
deposition testimony in England weighs against Section 1782 aid under the second and third
Intel Factors. See In re WildBrain Family Int’l Ltd., 19-MC-527 (JPO), 2020 WL 6135765, at
*2-3 (S.D.N.Y. Oct. 19, 2020) (Oetken, J.) (“WildBrain”).

                                                 -5-
         Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 9 of 13




       B.      Second Intel Factor – The English Court Will Not Be Receptive To Discovery
               Produced Prematurely In Violation Of English Law

       Mr. Al Sadeq does not dispute that discovery has not yet commenced, but soon will, in

the English Litigation. Nor does he offer a response to Mr. Allen’s averment that there is a

“strong likelihood” of the English Court disallowing the use of documents or information

compelled by this Court if the English Court determines that the discovery was produced in

violation of the English law of privilege. Allen Decl. ¶ 30. Indeed, one of the English cases

cited by Mr. Al Sadeq holds that “[i]t is clear that, in some circumstances, use by a party of . . .

section 1782. . . is capable of constituting (as a matter of English law) unconscionable conduct

interfering with the fair disposal of English court or arbitration proceedings which this court will

restrain by injunction.” Dreymoor, 2 CLC 576 ¶ 59. Dreymoor further cited additional English

authority recognizing that it would be “unconscionable” and “would be oppressive, vexatious

and constitute an interference with the due process of this court” for an English litigant to invoke

Section 1782 in the United States to obtain testimony that can be obtained from witnesses at trial

in the English Litigation. Id. ¶ 62.6

       Mr. Al Sadeq’s request for live testimony is particularly inappropriate because, as he

concedes, English law prohibits pre-trial deposition testimony. Opp. at 13. Less than a month

ago, this Court quashed a subpoena for live testimony because, under the second Intel factor,

“[t]he ‘nature’ and ‘character’ of . . . UK proceedings are not such that they include live pretrial




6
        Dreymoor did not enjoin the Section 1782 discovery requested there because, unlike here,
the discovery was sought for use in the British Virgin Islands and Cypress. Dreymoor held that a
English Court has a “legitimate interest” in “protect[ing] the fairness and integrity of its own
proceedings” but no such interest in “policing” discovery for use in jurisdictions other than the
U.K. Dreymoor, 2 CLC 576 ¶ 71. Here, Mr. Al Sadeq seeks discovery available to him in
England for use in the English Litigation.

                                                  -6-
        Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 10 of 13




testimony, but only witness statements.” WildBrain, 2020 WL 6135765, at *2. The same holds

true here.

       C.      Third Intel Factor – The English Court Will Not Be Receptive To Discovery
               Produced Prematurely In Violation Of English Law

       The third Intel factor asks whether Mr. Al Sadeq is “attempt[ing] to circumvent” the rules

of the foreign tribunal, including foreign privileges that would otherwise apply in the foreign

proceedings. Kiobel v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018). He is.

       The English lawyers whose work is at the heart of Mr. Al Sadeq’s claims are subject to

English privilege rules. It would subvert the English court’s interest in regulating the

relationship between English lawyers and their clients by sanctioning Mr. Al Sadeq’s effort to

overcome assertions of English privilege in a U.S. court. Enforcing the subpoena would only

encourage foreign litigants to rush to U.S. courts for a “first bite at the apple” on privilege

rulings that, if denied, can be reasserted in the foreign tribunals. In the circumstances of this case

– where (i) there is a foreign proceeding brought by the party seeking the subpoena and

involving the same parties; (ii) Dechert has represented, and offered to stipulate, that it will

produce any materials, wherever held, in its possession if they are ordered to be produced by the

English court; (iii) the production of documents will necessarily involve complicated questions

of English privilege law; (iv) there is a strong possibility that any privilege issues addressed by

this Court will need to be relitigated in the English Litigation; and (v) even if and to the extent

that U.S. privilege law applies, which the English court may reject, the document-by-document

review that would be required would impose a heavy burden on the parties and this Court – the

Court should quash to subpoena, and allow discovery to proceed in the English proceeding.

       Further, as this Court recently recognized, the third Intel factor weighs against live

testimony for use in the English Litigation because “live testimony would be in tension with the


                                                  -7-
        Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 11 of 13




proof-gathering procedures that govern the UK tribunal overseeing this dispute.” WildBrain,

2020 WL 6135765, at *2.

       D.      Fourth Intel Factor – The Subpoena Is Unduly Burdensome

       The fourth Intel factor asks if the subpoena is unduly burdensome, using the well-known

standards for assessing burden under Rule 26 of the Federal Rules of Civil Procedure. As

Dechert argued, the overbreadth of the subpoena, the inevitability that compliance with it would

require extensive privilege analysis, and the unfounded request for testimony from the leadership

of the firm, renders the subpoena unduly burdensome. See Mem. at 19-23.

       Mr. Al Sadeq’s only answer is to suggest, despite the broad language of the subpoena,

that his requests are limited to only two categories. See Opp. at 7, 19; supra at p. 3 (identifying

the two categories). But even with his purported narrowing of the requests, they remain vastly

overbroad and would require extensive privilege analysis. Mr. Al Sadeq has failed to provide

any explanation why Mr. Gerrard’s passing reference to the Policy Committee, which contained

no reference to Mr. Al Sadeq or any of the claims he has asserted, provides a sufficient and

proportional basis for the discovery he seeks. And Mr. Al Sadeq’s request for live testimony is

unwarranted because he fails to explain how the request is “proportional to the needs of the

case.” WildBrain, 2020 WL 6135765, at *3; see Mem. at 22-23. Mr. Al Sadeq also fails to

convincingly argue why discovery related to alleged investigations of third parties like Dr.

Massaad or Mr. Azima, , are appropriate targets of discovery.7




7
       Dechert US has proposed reasonable alternatives to modify the subpoena in the event that
the Court compels compliance with any portion of it. See Mem. at 22. If the Subpoena is not
quashed, it should, at minimum, be modified consistent with these proposals and also with Mr.
Al Sadeq’s own representations that he seeks only the two categories of discovery identified in
his Opposition. Opp. at 7, 19.

                                                 -8-
        Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 12 of 13




       Dechert cited several authorities in support of its position that the subpoena is unduly

burdensome, see Mem. at 20, but Mr. Al Sadeq attempts to distinguish only one, In re Okean

B.V., 60 F. Supp. 3d 419, 432-33 (S.D.N.Y. 2014) (“Okean”). See Opp. at 18-19. He notes that

in Okean the parties litigated for two years, and the court engaged in in camera privilege

reviews, before ruling that compliance with a § 1782 subpoena would violate applicable

privileges and be unduly burdensome. Mr. Al Sadeq suggests that such an ordeal should be

repeated here. See Opp. at 18. But Okean only proves Dechert’s point: it demonstrates that

Mr. Al Sadeq’s subpoena is likely to place a heavy burden on Dechert and the Court.

       E.      Non-Intel Factors Also Weigh Against The Subpoena

       The Second Circuit has repeatedly pointed out in cases involving Section 1782 subpoenas

that compelling a law firm to disclose its clients’ documents that are subject to foreign privileges

must be avoided because “if foreign clients have reason to fear disclosing all pertinent

documents to U.S. counsel, the likely results are bad legal advice to the client, and harm to our

system of litigation.” Kiobel, 895 F.3d at 247; see also, e.g., In re Sarrio, S.A., 119 F.3d 143 (2d.

Cir. 1997). Mr. Al Sadeq dismisses the Second Circuit’s concern, asserting that no privilege

concerns are implicated in this case. See Opp. at 22. That is not so. See supra at 1-4; Mem. at

9-14. Dechert’s clients, in retaining U.K. lawyers, presumably and reasonably expected that

English privilege laws would protect the work Dechert performed for them and the decision to

hire counsel with offices in the United States is no waiver of those privileges.

       Further, basic principles of international comity state that “United States courts ordinarily

. . . defer to proceedings taking place in foreign countries.” Pravin Banker Assocs., Ltd. v. Banco

Popular Del Peru, 109 F.3d 850, 854 (2d Cir. 1997); see also Dreymoor, 2 CLC 576 ¶ 59 (it is

“unconscionable conduct” to use Section 1782 to “interfer[e] with the fair disposal of English

court or arbitration proceedings.”). Deference is warranted here.

                                                 -9-
        Case 1:20-mc-00275-JPO Document 20 Filed 11/17/20 Page 13 of 13




       F.         Sovereign Immunity Bars Disclosure of Any Materials Belonging to RAK

       Finally, Mr. Al Sadeq does not deny that materials belonging to RAK would be subject to

sovereign immunity and thus would be unavailable from RAK directly. Similarly, he does not

dispute that, under Fisher v. United States, 425 U.S. 391, 405 (1976), he could not obtain such

materials from RAK’s lawyers. Dechert’s clients are wholly-owned organs of the RAK

government and are entitled to sovereign immunity, see Mem. at 1; Croock Decl. ¶ 8; contra

Opp. at 23 n.7.

       The subpoena calls for production of documents that are a part of Dechert’s sovereign

client’s file. See Schmitz v. Bernstein Liebhard & Lifshitz LLP., 376 F.3d 79, 85 (2d Cir. 2004)

(recognizing § 1782 application directed to Cravath was “seeking discovery from [Cravath’s

client], their opponent in the German litigation.”). Sovereign immunity prevents Mr. Al Sadeq

from obtaining these materials from RAK and, accordingly, Fisher and its progeny prohibit

discovery of such materials from RAK’s legal counsel. See Fisher, 425 U.S. at 405; Mem. at 24.

       For these reasons, and the additional reasons stated in Dechert’s opening brief, the

motion to quash should be granted.


Dated: November 17, 2020
       New York, New York
                                                             /s/ Benjamin Rosenberg
                                                             Benjamin Rosenberg
                                                             Brian Raphel
                                                             DECHERT LLP
                                                             Three Bryant Park
                                                             1095 Avenue of the Americas
                                                             New York, New York 10036
                                                             (212) 698-3500
                                                             Attorneys for Dechert LLP




                                               -10-
